DETAILED ACTION
Claims 1-16 are pending.
Claims 1-3, 8-12, and 15-16 have been elected and examined.
Claims 4-7 and 13-14 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of KR 10-2020-0154790 was electronically retrieved by the USPTO on June 21, 2021.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on June 14, 2022, is acknowledged.

Specification
The title of the invention is not sufficiently descriptive, as it covers any PIM to which an instruction is sent, which is practically every PIM in existence.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because “A processing-in-memory” is grammatically incorrect and must be reworded.  The examiner recommends --processor-in-memory--.  Alternatively, applicant could insert --apparatus--, --system--, --device--, etc. before “(PIM)”.  Correction is required.  See MPEP § 608.01(b).
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraphs [0002], [0005], [0007], [0025], and [0039], use of “processing-in-memory” is grammatically incorrect and must be reworded.  Again, the examiner recommends --processor-in-memory--.
The 2nd to last sentence of paragraph [0005] is grammatically incorrect and must be reworded.
In paragraph [0017], line 1, replace “maya” with --may--.
Assuming applicant changes to --processor-in-memory-- as recommended above, the examiner further recommends replacing “processor-in-memory” with
--processing-in-memory-- in paragraph [0040].
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 1 is grammatically incorrect and does not properly claim an apparatus (where “processing” may be interpreted as a verb).  The examiner recommends replacing “processing” with --processor-- (as explained above).
Claim 8 is objected to because of the following informalities:
Line 1 is grammatically incorrect.  The examiner recommends replacing “processing” with --processor-- (as explained above).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 8, last line, “the output instruction”.  There is an output instruction in line 1, and another in the 3rd to last line.
In claim 12, line 1, “the instruction” for similar reasons as above, but also because there are other instructions in claim 8 (future instruction and call instruction), which this limitation could refer to.
In claim 15, “the…outputting”.  There is outputting in claim 8, line 1 and 3rd to last line.
Claims 9-15 are rejected due to their dependence on an indefinite claim.
Claim 16 is indefinite because it is internally inconsistent based on the specification.  That is, in claim 16, a processor performs the method of claim 8.  One of the steps of claim 8 is “retrieving…”.  This step is only described in the specification as being performed by the external processor.  Additionally, the last step of claim 8 is performed by the internal processor.  Thus, the method of claim 8 appears to be described as requiring multiple processors, not a single processor.  It is unclear what the processor of claim 16 is.  See MPEP 2173.03.  For purposes of prior art examination, “the processor” in claim 16 will be interpreted as --a processor--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guz et al., U.S. Patent Application Publication No. 2016/0098200 A1 (herein referred to as Guz), in view of Cmelik et al., “Shade: A Fast Instruction Set Simulator for Execution Profiling”, ACM, 1994, pp.128-137 (herein referred to as Shade).
Referring to claim 1, Guz has taught a processing-in-memory (PIM) (see the abstract), comprising:
a) an internal processor (by name, a PIM includes an internal processor, which in Guz, performs at least POPCOUNT and logical bitwise operations (abstract));
b) a memory (by name, a PIM includes memory (e.g. FIGs.1A-B, 12, 13, and 18-X); and
c) a register configured to store instruction meta information (see the abstract and paragraph [0027].  The PIM include a result register that stores a final result, including a population count (meta information) that gives information regarding the collected population vectors (e.g. from paragraph [0004])),
d) Guz has not taught wherein the memory is configured to store a lookup table generated by predicting a future instruction.  However, note that Guz has taught translating instructions (e.g. in at least paragraphs [0072]-[0074] and [0079]), but omits how or where this translation actually occurs.  Shade has taught using a translation cache (TC) to translate instructions, where the cache is generated with translations of predicted future instructions (see sections 3.1-3.2 and section 6.2, 2nd paragraph).  Basically, for a given instruction, the next N instructions are translated and stored in the cache.  These instructions may form an extended basic block with multiple exit points (meaning, some of the translated instructions are only predicted to be needed, but may actually not be needed if an exit is taken prior to reaching these instructions).  Such a cache would allow for fast access of translations in Guz, as is known in the art of caching.  In addition, one of ordinary skill in the art would have recognized that translating instructions expected to be executed in the near future, before they are actually encountered, could increase speed since they wouldn’t need to wait to be translated once encountered.  Finally, moving the location of the lookup table (whether it is stored internal to the PIM, external to the PIM, etc.) is deemed a routine expedient and not a patentable distinction, until applicant demonstrates the criticality of its location.  A lookup table merely needs to be accessible from some memory, and where this memory is not a distinguishing factor.  See MPEP 2144.04, including section (VI)(C).  One of ordinary skill in the art would have recognized that since the instructions being translated are destined for the PIM, the lookup table being in the PIM makes logical sense since the translated instructions would not have to travel far once looked up (they are staying within the PIM).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guz such that the memory is configured to store a lookup table generated by predicting a future instruction.
e) Guz, as modified, has further taught an instruction corresponding to the instruction meta information is retrieved, by an external processor, from the lookup table in response to a PIM application programming interface (API) call instruction including the instruction meta information (see at least paragraphs [0074] and [0070]-[0071].  The external processor 14 of the prior art combination would initiate a lookup in the TC to retrieve a read instruction corresponding to the ReadResult() API instruction that implicitly includes the POPCOUNT result in the result register, as that is what is being read by the instruction),
f) Guz, as modified, has further taught the instruction corresponding to the instruction meta information is output, by the external processor, based on a retrieval result, and the internal processor is configured to use the output instruction. (again, the external processor provides the API command to the TC, which causes a corresponding instruction to be output to the PIM’s processor for execution.  Thus, the external processor can be said to output the instruction for execution).
Referring to claim 2, Guz, as modified, has taught the PIM of claim 1, wherein the lookup table is generated by the internal processor or the external processor by predicting the future instruction based on a log of a past instruction (this is inherent.  Every time a new instruction is to be processed, its address is logged into the system in the inherent program counter (PC) so that the instruction may be fetched.  It is this logged address that is the basis for translating a next chunk of predicted instructions, i.e., from sections 3.1 and 3.2, the target PC is mapped to the translation and the predicted instructions extend from the current instruction, i.e., the current instruction’s address.  In other words, if the current instruction is at address 20, the system will also predict and translate future instructions at addresses 21, 22, 23, etc.).
Referring to claim 3, Guz, as modified, has taught the PIM of claim 1, wherein in a case in which the instruction corresponding to the instruction meta information is retrieved, the retrieved instruction is output by the external processor (again, as described, as the external processor initiates the lookup by encountering an API command, it can be said that the external processor receives and outputs the corresponding translation to the PIM’s processing logic for execution).
Claim 8 is rejected for similar reasons as claim 1.  Note that claim 8 does not require that the retrieving and outputting steps be performed by the external processor.  Thus, the related reasoning from the claim 1 rejection is not necessarily required in the rejection of claim 8.
Claim 9 is rejected for similar reasons as claim 2.
Referring to claim 11, Guz, as modified, has taught the method of claim 9, wherein generating the lookup table is performed by an external processor (this is inherent because the generation can only occur in response to receiving a PIM API command, which causes translation to take place if not already translated.  As such, even if the internal processor stores the translation, it can be said that the external processor ultimately performs the generation when it encounters the API command).
Referring to claim 12, Guz, as modified, has taught the method of claim 8, wherein outputting the instruction comprises outputting, in a case in which an instruction corresponding to the instruction meta information is retrieved, the retrieved instruction (this is the case in Guz.  The retrieved instruction(s) corresponding to the API command is/are outputted for execution in the PIM).
Referring to claim 15, Guz, as modified, has taught the method of claim 8, wherein the generating, storing, retrieving, and outputting are performed by an external processor (for reasons similar to those in the rejection of claim 11, the external can be said to be responsible for each of these functions because it is its encountering of the API commands that triggers these actions to occur.  For example, when the external processor encounters an untranslated API command, it causes table lookup generation.  When the external processor encounters a POPCOUNT API command, it causes storing of meta information (e.g. the resulting population count) in the register.  When an translated API command is encountered, it causes the retrieval and outputting of the a corresponding instruction).
Referring to claim 16, Guz, as modified, has taught a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause a processor to perform the method of claim 8 (see the rejection of claim 8, and also note that anything that occurs in a processing system is a result of software execution, where the software is stored on such a medium (e.g. FIG.10, 107, 109)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guz in view of Shade and Malladi et al., U.S. Patent Application Publication No. 2019/0079678 A1 (herein referred to as Malladi).
Referring to claim 10, Guz, as modified, has taught the method of claim 9, but has not taught wherein generating the lookup table is performed by the internal processor.  However, as previously described, it is obvious for the lookup table to be in the PIM.  Malladi further teaches a high-bandwidth memory (PIM) with a logic circuit for translating the commands, such that the external processor/host does not perform the translation.  This logic circuit is element 104, which is part of the memory system.  Guz has taught that when the translation is not in the memory, it triggers a chunk to be translated, and the resulting translation to be stored in the TC.  As such, since the PIM includes the translation table and performs the translation, it too would generate the contents of the table when the translation is not currently present.  Again, per MPEP 2144.04, the location of the translation logic and table generation logic is not a distinguishing feature.  As long as it is generated, it does not matter which component generates it, unless applicant can demonstrate the criticality of the table being generated by the internal processor versus the external processor.  Additionally, by offloading the translation to the PIM, the host can spend more time doing other work.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guz such that generating the lookup table is performed by the internal processor.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiang, 2021,0374002, has taught a translator/lookup table, which may be part of the memory (paragraph [0020]), to translate some CPU instructions into PIM instructions.
Lea, 2019/0065111, has taught a PIM with a sequencer to translate/decode instructions sets to PIM microcode (paragraph [0114]).
Keeth, 11,281,608, has taught mapping commands from a host processor to commands for execution in a high-bandwidth memory device (FIG.5). 
Kim has taught a PIM with PIM instruction decoding and generation of PIM commands from a request queue (FIG.3).
Caskey, 2013/0007405, has taught predicting translations based on metadata and storing the translations in a cache (abstract).
Soni, 6,223,254, has taught a parcel cache to store decoding instructions to skip decoding instructions again in the future.
Ghose has taught PIM and offloading of work to a PIM.
Nai has taught GraphPIM which may include a fully programmable core in the memory, and which also directly maps x86 instructions with a lock prefix to PIM atomic operations.
Yang has taught a PIM architecture with API and drivers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183